DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular at least one processor configured to: receive an elemental analysis result of cement sample, which is different from an X-ray diffraction measurement result, and store the received elemental analysis result; receive the X-ray diffraction measurement result and store the received X-ray diffraction measurement result; convert content percentages of major elements of a cement sample to content ratios of main crystal phases composing the cement sample by predetermined formulae, the content percentages being obtained from the elemental analysis result.
With respect to claims 7 and 8, the prior art does not teach or render obvious the claimed combination, in particular receiving an elemental analysis result of cement sample, which is different from an X-ray diffraction result, and storing the received elemental analysis; receiving the X-ray diffraction measurement result and storing the received X-ray diffraction measurement result; converting content percentages of major elements in a cement sample to content ratios of main crystal phases composing the cement sample by predetermined formulae, the content percentages being obtained from the elemental analysis result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Locklair et al. (2015/0233846) teaches a system for collecting a dataset comprising an elemental composition of one or more rock samples at various depths or locations, using an x-ray fluorescence device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853